DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/22 has been entered.

Response to Arguments
Applicant's arguments filed 09/21/22 have been fully considered but they are not persuasive. 
On page 8 regarding prior art rejections Applicant argues amendments overcome the rejection of record.
On page 9 Applicant argues Karciauskas never refers to an “additional second layer or an area of increased thickness” but rather teaches electrospun fibers. While Karciauskas teaches “an alternate second layer having a layer or area of increased thickness”, this doesn’t indicate the area of increased thickness and a coating layer are equivalent in the art. Since one could possibly use electrospinning to form the second layer with a uniform diameter or with an area of increased thickness in one process step, the conclusion could be made that the “layer or area of increased thickness” refers to the same thing (a portion of the second layer which is thicker than the rest of the second layer). Applicant argues further that Karciauskas doesn’t teach that a thicker section is made through application of an additional layer of a different material. 
The Examiner respectfully disagrees.  Karciauskas shows (Figures 11b-d) that there are multiple layers. Paragraph [0005] of Karciauskas states that the layers are distinctly formed (e.g. there are multiple layers). Paragraph [0068] states that the layer can even be formed of a different material than the underlying first layer. It isn’t clear to the Examiner how Applicant thinks Karciauskas does not teach multiple layers, one on top of the other. 
On page 10 Applicant argues further that even if there could be equivalency between an area of increased thickness and the addition of a coating layer as is taught by Karciauskas, this equivalency doesn’t exist for all aspects of the heart valve. Applicant argues since Karciauskas teaches an area of increased thickness is outside the frame, it wouldn’t transfer to the location of leaflets. 
The Examiner respectfully disagrees and reminds Applicant that Munnelly already teaches the area of increased thickness as being present/desirable within an attachment edge section of a heart valve. Karciauskas only proves that increased thickness can be achieved through the application of a coating as opposed to the method of formation taught by Munnelly. The end result is the same: a thicker area of attachment for sutures. The Examiner notes Applicant has provided any evidence or rationale to overcome the prima facie case of obviousness set forth by the Examiner.
On page 10 Applicant argues further that the second layer 380 of Karciauskas can’t be considered a “coating” since it isn’t applied as a coating to the first layer.
The Examiner respectfully disagrees, noting the lack of reasoning behind the statement. A “coating” is understood to be “a layer of one substance covering another” (Merriam-Webster). A “layer” (referred to throughout Karciauskas) is defined by the same dictionary as “one thickness, course, or fold laid or lying over or under another”. A layer accordingly coats an underlying layer. 
On pages 10-11 Applicant argues further that McCarthy’s composite material is forming a cuff/skirt around a valve, as opposed to forming leaflets. Applicant argues accordingly that one of ordinary skill wouldn’t apply the teaches of McCarthy to leaflets.
The Examiner respectfully disagrees and notes a lack of reasoned support or evidence as to why the coating of a woven leaflet with a nonwoven polymer would not be possible when McCarthy teaches a woven material coated in a nonwoven polymer. 
The Examiner notes that while Applicant’s arguments with regards to Karciauskas are not persuasive, the Examiner has not used Karciauskas in the rejection of record below, since Armstrong was found to represent the Examiner’s perspective in a more clear way.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 is objected to for not further limiting the subject matter of the claim from which it depends. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7-11, 14, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman et al. (US 20170065408 A1) hereinafter known as Grundeman in view of Munnelly et al. (US 20150091219 A1) hereinafter known as Munnelly, further in view of Armstrong (US 20190314154 A1), and further in view of McCarthy et al. (US 20190351099 A1) hereinafter known as McCarthy, and further in view of Wrobel (US 20170071729 A1).
Regarding claim 1 Grundeman discloses a prosthetic heart valve comprising:
an expandable stent extending in a longitudinal direction between an inflow end and an outflow end (Figure 9d);
a cuff coupled to a luminal surface of the stent ([0059] support elements [0068] connected to the stent [0073] the supporting element and leaflet combination are inserted into the center of the stent and (optionally) folded up over the outflow side (see Figures 9c-d));
a plurality of prosthetic leaflets formed separately from the cuff ([0059]) and coupled to at least one of the cuff and stent (see explanation regarding the cuff above: the leaflets (leaflets) and supporting structures (cuff) are both attached together then sewn to the stent), and having an open condition and a closed condition ([0002]), the leaflets being adapted to allow blood to flow from the inflow to the outflow end when in the open condition and to retard blood from flowing from the outflow to the inflow end when in the closed condition ([0002]), each of the leaflets being formed from a fabric ([0054] woven textile) and having a free edge adapted to move as the leaflets transition between open and closed conditions (abstract), an attachment edge directly attached by sutures to the cuff or stent (the leaflet and supporting structure are attached together directly then sutured to the stent [0017]), and a first major surface which generally faces the outflow end of the stent in the closed condition and a second major surface opposite thereof which generally faces the inflow end of the stent in the closed condition (Figures 10-ab show the leaflets having an upper and lower surface which face the opposite directions).;
wherein the fabric has a first group of fibers extending in a first direction of the fabric and a second group of fibers extending in a direction of the fabric different from the first direction ([0054] woven with warp and fill threads),
wherein the first and second groups of fibers are interlaced in an ordered arrangement ([0054] plain weave), composed of UHMWPE ([0055] UHMWPE multifilament yarn), and
wherein at least one layer of the fabric has a thread count of between about 300-500 x about 100-300 fibers per square inch ([0110] 458x233 yarns/square inch), 
wherein the fabric has a thickness of between about 50-100 microns ([0055] 40-150 microns; see also [0110] 80 microns thick),
but is silent with regards to there being a nonwoven polymer coating on at least one of the first/second major surface of a leaflet adjacent the attachment edge so the sutures extend through the coating, so some portions of the first and second major surface remain uncovered, and 
the orientation of the leaflet fibers being between 30-60 degrees.
However, regarding claim 1 Munnelly teaches a heart valve in which a leaflet surface has one region (superior/inferior) with a thickened area adjacent the leaflet attachment edge and at least some portion of that remaining surface is not thickened so that sutures extend through the thickened area, and wherein the other (superior/inferior) surface is un-thickened (Figures 7a-c; [0034]). Grundeman and Munnelly are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Grundeman so that the leaflet is thicker near the attachment edge such as is taught by Munnelly in order to allow the edge portion to provide a suitable thickened edge for suture reception and penetration, thus increasing the durability of the leaflet over time while maintaining a small delivery profile and allowing the edges of the leaflet to remain flexible enough for optimal movement during heart beats. 
Further, regarding claim 1 Armstrong teaches that in the heart valve art, an increased area of thickness is equivalent to the addition of a coating layer ([0046] increased thickness can be achieved by increasing the number of layers in a laminated composite). Grundeman and Armstrong are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Munnelly Combination so that the thickened areas near the attachment edge are instead - additional leaflet coating layers (and non-thickened areas are non-coated) such as is indicated obvious by Armstrong since these are considered equivalents in the art which achieve the same purpose. 
Further, regarding claim 1 McCarthy teaches a heart valve wherein woven fabrics are coated in a non-woven coating ([0007]). Grundeman and McCarthy are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Munnelly Armstrong Combination so that the woven leaflet with an additional layer at the suture/attachment line of the leaflet has a non-woven coating such as is taught by McCarthy since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, having the coating being non-woven would allow the optimization of the fluid permeability or cell ingrowth into the leaflet at the attachment line.
Further, regarding claim 1 Wrobel teaches a heart valve made of UHMWPE fibers which are woven together so that when in a flattened condition, a first group of fibers extends at a direction oblique to the free edge (Figure 6; [0061]). Grundeman and Wrobel are involved in the same field of endeavor, namely UHMWPE heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the leaflet of the Grundeman Munnelly Armstrong McCarthy Combination to have the fibers be arranged obliquely to the free edge of the leaflet such as is taught by Wrobel as a known arrangement, understood as obvious to a parallel/perpendicular arrangement (e.g. as is shown in Wrobel Figure 5) which optimizes stress properties of the leaflet. As regards the fibers being oriented at a 30-60 degree orientation, the Examiner notes that although Wrobel isn’t understood to show drawings that are to scale, they aren’t understood to be completely inaccurate either. The figures appear to show a 45 degree angle orientation of at least one of the directions of fibers, with respect to a line perpendicular to the free edge. Accordingly, the Examiner understands that a person of ordinary skill in the art at the time the invention was filed would have found it obvious to have the leaflet fibers arranged at about a 45 degree angle (or for example, between 30-60 degrees) off vertical based off of the suggestion of Wrobel. The Examiner notes further that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2 the Grundeman Munnelly Armstrong McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the fabric is woven ([0054]).
Regarding claim 7 the Grundeman Munnelly Armstrong McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses wherein the fabric has a tensile strength of between about 50-100 N (as is best understood tensile strength is a material property not dependent on the dimensions of the structure. Accordingly, since the materials used are the same, the tensile strength would likewise be met as a material property. Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Munnelly Armstrong McCarthy Combination so that the tensile strength lies between about 50-100 N in order to mimic the natural strength of heart valves, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).).
Regarding claim 8 the Grundeman Munnelly Armstrong McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the fabric has an areal density of between about 0.5-1.0 ounces/yard2 ([0054] 5-120 dtex). Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the density of the Grundeman Munnelly Armstrong McCarthy Combination so that it is a suitable density for the purpose of the valve leaflet, including 0.5-1.0 oz/yd2, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).).
Regarding claim 9 the Grundeman Munnelly Armstrong McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses each fiber in both the first and second groups of fibers is formed of a plurality of UHMWPE filaments ([0055] multifilament UHMWPE yarns for both warp and fill).
Regarding claim 10 the Grundeman Munnelly Armstrong McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the cuff is formed of a second fabric ([0059] supporting element is made of the woven textile), 
wherein the second fabric has a third group of fibers extending in a first direction of the second fabric, and a fourth group of fibers extending in a second direction of the second fabric different than the first direction of the second fabric ([0059], and [0054] the cuff (supporting element) is made of the same material as the leaflets, which is a plain weave with fibers extending in both warp and fill directions),
wherein the third and fourth group of fibers are interlaced in an ordered arrangement ([0054] plain weave), and are both composed of UHMWPE ([0055]),
wherein at least one layer of the second fabric has a thread count between about 300-500 x 100-300 fibers per square inch ([0110] 458x233), and 
the second fabric has an areal density of between about 0.5-1.0 ounces/yard2 ([0054] 5-120 dtex). Alternatively it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the density of the Grundeman Munnelly Armstrong McCarthy Combination so that it is a suitable density for the purpose of the valve leaflet, including 0.5-1.0 oz/yd2, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).).
Regarding claim 11 the Grundeman Munnelly Armstrong McCarthy Combination teaches the valve of claim 10 substantially as is claimed,
wherein Grundeman further discloses the second fabric is woven ([0054] plain weave).
Regarding claim 19 the Grundeman Munnelly Armstrong McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein the Combination further teaches the nonwoven polymer coating is disposed on the first major surface adjacent the attachment edge (see the rejection to claim 1 above).  
Regarding claim 21 the Grundeman Munnelly Armstrong McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein the Combination further teaches at least some portions of the first major surface are not coated with the coating and at least some portions of the second major surface are not coated by the coating (see the rejection to claim 1 above; see also Munnelly Figures 1d and 7b-c which show the increased thickness occurring only on one major surface of the leaflet).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman in view of Munnelly, Armstrong, and McCarthy as is applied above in view of Yohan et al. (US 20130150956 A1), hereinafter known as Yohan.
Regarding claim 12 the Grundeman Munnelly Armstrong McCarthy Combination teaches the valve of claim 10 substantially as is claimed,
but is silent with regards to the orientation of the third group of fibers.
However, regarding claim 12 Yohan teaches a heart valve which includes a cuff (Fig 8 skirt) which is made of woven fibers which are arranged at 45 degree angles ([0061]). Grundemana and Yohan are involved in the same field of endeavor, namely prosthetic heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Grundeman Munnelly Armstrong McCarthy Combination to have the fibers of the UHMWPE cuff be orientated between 30-60 degrees such as is taught by Yohan as a known orientation for fibers within heart valves for providing optimal stress and strain resistance, thereby increasing the life of the valve and its durability.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman, Munnelly, Armstrong, and McCarthy as is applied above, as is evidenced by Applicant’s admitted prior art (Applicant’s specification).
Regarding claim 15 the Grundeman Munnelly Armstrong McCarthy Combination teaches the valve of claim 1 substantially as is claimed,
wherein McCarthy further teaches the polymer coating comprises polyethylenes ([0018]), and also teaches that polyethylenes include “ultra-high-molecular-weight polyethylenes [0018]). While McCarthy doesn’t disclose the coating specifically includes the UHMWPE, the Examiner understands that when reading [0018] the person of ordinary skill would understand that UHMWPE constitutes a “polyethylene” useable for this purpose, particularly since the courts have held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). The Examiner also notes that nonwoven UHMWPE is a known material for medical purposes (Applicant’s admitted prior art [00165] Dyneema Purity® membrane 5501), and so the obviousness of using that material if desired is also within the level of ordinary skill. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/26/22